Citation Nr: 1510757	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vincent J. Pastore, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  

This case was previously before the Board in February 2014.  At that time, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court approved an October 2014 Joint Motion for Remand that vacated the Board's February 2014 decision and returned the case for further action.  

In April 2014, the Veteran's attorney submitted a motion to vacate the Board's February 2014.  As a result of the Joint Motion and Court Order, however, the February 2014 decision has been vacated.  The attorney's April 2014 motion is now moot and will not be discussed further.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On his February 2013 Substantive Appeal, the Veteran requested the opportunity to testify before a member of the Board in a video conference hearing.  The Veteran was scheduled for such a hearing in January 2014; the Veteran did not attend his scheduled hearing, and he did not request that the hearing be rescheduled prior to the issuance of the Board's February 2014 hearing.  

That said, the November 2013 notice to the Veteran of his hearing reflects that his address was incomplete.  Further, this notice was not provided to the Veteran's attorney.  Thus, the October 2014 Joint Motion determined that the November 2013 letter was insufficient to demonstrate that the Veteran was properly notified of his scheduled hearing.  The Joint Motion instructed the Board to reschedule the Veteran for his hearing; accordingly, his claim must be remanded in order that he be scheduled for a new hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal; provide notice of the scheduled hearing to both the Veteran and his attorney representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

